DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 09/15/2022, with respect to the rejection(s) of claim(s) 10 and 23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oakes (US 2008/0257446 A1), and Shibasaki (US 2013/0255831 A1) as evidenced in the rejection below showing a fixed chamber (Shibasaki, Fig. 1) and simultaneously dispensing into said chamber (Oakes, Fig. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Sang doesn’t teach cartridges as known in the art) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further claim language is needed to distinguish prior art from the claimed cartridges.
In response to applicant's argument regarding a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually (i.e. Lehtonen use cases), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sang already teaches fluid dispensing as evidenced in the rejection below. 
Applicant argues that Sang’s device must move the receiving chamber thus is not fixed within the device. However, the receiving chamber is capable of movement but only does once it’s been fixed into the device itself. Further the claim only requires that “the receiving chamber being fixed within a housing,” to be fixed only requires that receiving chamber be placed securely in position. Here the receiving chamber is placed within the housing when it’s on platform (22) and as modified by Shibasaki is fixed there as evidenced in the rejection below. 
Election/Restrictions
Claims 1-4, 8, 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/2022.
Claim Objections
Claim 22 is objected to because of the following informalities:  Depends from cancelled claim 19, and will be examined from depending from independent claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 24-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear with what structures the piston and airless vacuum chamber interact with in the device and what purpose they serve as the device itself already claims gear pumps for positive displacement of fluids.
Allowable Subject Matter
Claim 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 20-22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang (US 2019/0143285 A1), and further in view of Lehtonen et al (US 2015/0314246 A1) and Shibasaki (US 2013/0255831 A1).
Re: Claim 10, Sang discloses the claimed invention including A customizing and dispensing device for custom cosmetics comprising:
an automated dispenser containing at least two liquid-containing ingredient cartridges (31), each of the at least two cartridges removably coupled to a motor driven gear pump (315) able to create reduced pressure within the dispenser to draw and dispense controlled amounts of contained liquid from a respective liquid-containing ingredient cartridge into a respective nozzle specific to a single contained liquid (Fig. 3, Para. 35, gear pump);
each coupled gear pump linked in communication with a processor with memory (Para. 100-101, processor and memory for control);
at least one user input control (4) on an external surface of the dispensing device (Fig. 1, Para. 50, input control);
the user input control in communication with the processor to direct activation and control of each coupled motor-driven gear pump (Para. 101, processor executes based on user input);
Sang discloses the processor receiving external input (Para. 89 101, scanner, cd rom) except for a wired/wireless communication link. However, Lehtonen teaches the processor having an external input-output wired or wireless communication link (1925) engageable with a source of data transmission (Lehtonen: Para. 234);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the communication link as taught by Lehtonen, since Lehtonen states in paragraph 234 that such a modification provides data communication through the indicated communication medium to a server at a local or a remote location allowing for remote updates to the device and monitoring by the user when away.
Sang further teaching the memory configured to store at least one set of instructions to activate motors to dispense specific amounts of the liquid from the respective liquid-containing ingredient cartridges into the respective nozzles (Para. 101, memory stores certain amounts);
the nozzles (318) from each of the respective liquid-containing ingredient cartridges leading to a manually moveable receiving chamber (23) (Figs. 1-3, Para. 70, nozzles lead to chamber); and
at least the respective nozzles and receiving chamber positioned within a housing (1) (Fig. 1) having:
surrounding vertical walls (1) (Fig. 1);
a coupling for supporting the at least two respective liquid-containing ingredient cartridges (Figs. 1 & 7 depict the cartridges coupled to the housing;
a lower support surface (22) to support the moveable receiving chamber (Figs. 1-2), and
an opening (11) in the surrounding vertical walls enabling manual removal of the removeable receiving chamber (Figs. 1 & 7 depict opening for removal);
Sang discloses the claimed invention including the receiving chamber being placed within the housing to receive the liquid ingredients while the receiving chamber is within the housing except for being fixed there. However, Shibasaki teaches a receiving chamber (2) being fixed (49) within a housing (6) to receive the liquid ingredients while the receiving chamber is within the housing (Fig. 1, Para. 62, chamber being fixed within the housing)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a fixture for fixing the chamber within the housing as taught by Shibasaki, since such a modification would ensure the chamber remains in proper positioning to receive ingredients until the user needs to remove it from the housing. 
Re: Claim 11, Sang discloses the claimed invention including each respective liquid-containing cartridge comprises a piston (312) slideably engaged within a liquid-containing reservoir (313), the motor-driven gear pump positioned at a bottom of the reservoir to withdraw liquid in the reservoir into the respective nozzles (Figs. 3-4).
Re: Claim 12, Sang discloses the claimed invention including a trough (317) between the reservoir and the nozzles, each reservoir depositing liquid into the trough before being dispensed through the nozzle (Fig. 3, Para. 67, trough for liquid deposits, tubing hangs in trough manner before delivering to nozzle).
Re: Claim 20, Sang discloses the claimed invention including there are individual motors (319) for each motor driven gear pump able to create pressure within the respective liquid-containing ingredient cartridge (Fig. 3, Para. 70, motor for each pump).
Re: Claim 21, Sang discloses the claimed invention including all cartridges within the device contain liquid ingredients (Para. 10, ink is a liquid).
Re: Claim 22, Sang discloses the claimed invention including all cartridges within the device, during dispensing of ingredients contain liquid ingredients (Para. 10, ink is a liquid).
Re: Claim 27, Sang discloses the claimed invention including the memory stores multiple proportional combinations of the liquids, and the device has a user input control which has selection capability to initiate a single combination of liquids from among the multiple proportional combinations of the liquids into a single receiving chamber (Para. 52, 92, 101, user has input control and can pull from prestored recipes).
Re: Claim 28, Sang discloses the claimed invention including the user input control has an alphanumeric display (4) for identifying individual ones of the multiple proportional combinations of the liquids (Fig. 1, Para. 50-52, control terminal for interacting with the user for selection of recipes etc).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang (US 2019/0143285 A1), Shibasaki (US 2013/0255831 A1), and Lehtonen et al (US 2015/0314246 A1) as applied to claims above, and further in view of Klopfenstein et al (US 2009/0145926 A1).
Re: Claim 13-14, Sang discloses the claimed invention including the motor-driven gear pump driven by a single motor within the device except for the particulars of the connection between the motor and pump. However, is connected to an external gear (521) through a pin (650), the external gear driven by a single motor within the device, and the external gear rotating the pin, which then drives the motor-driven gear pump within the respective liquid-containing cartridge (Figs. 8, 9, 12,Para. 94, external gear drives pump through pin).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the external gear and pin as taught by Klopfenstein, since Klopfenstein states in paragraph 94 that such a modification provides easy engagement and disengagement of the motor with the pump, thus making maintenance easier while offering both speed of engagement and reliability in the rotational drive of the pump.
Re: Claim 15-16, Sang discloses the claimed invention including the respective nozzles except for valves. However, Klopfenstein discloses a self-closing diaphragm (690) distal from the reservoir that opens with increased liquid pressure within the respective nozzle and closes when liquid pressure within the respective nozzle ceases (Fig. 15, Para. 99, 100, diaphragm valve opening under liquid pressure).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a diaphragm valve as taught by Klopfenstein, since Klopfenstein states in paragraph 99 that such a modification prevents bacterial growth after several hours of inactivity by stopping the liquid from dripping during inactivity of the device.
Claim(s) 23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes (US 2008/0257446 A1), and further in view of Shibasaki (US 2013/0255831 A1).
Re: Claim 23, Oakes discloses the claimed invention including a customizing and dispensing device for custom cosmetics comprising:
an automated dispenser containing at least two liquid-containing ingredient cartridges (32), each of the at least two cartridges removably coupled to a motor driven gear pump (40) able to create reduced pressure within the dispenser to draw and dispense controlled amounts of contained liquid from a respective liquid-containing ingredient cartridge into a respective nozzle specific to a single contained liquid (Fig. 1-2, Para. 5, 74, gear pump may be implemented);
each coupled gear pump linked in communication with a processor with memory (Para. 33-34, processor and memory for control, computers inherently include memory and processors); multiple individual gear pumps configured to be simultaneously activated to dispense multiple different liquids at the same time to a single manually removable removeable receiving chamber (Fig. 2, Para. 34, pipework allowing for simultaneous dispensing);
at least one user input control (24) on an external surface of the dispensing device (Fig. 1, Para. 50, input control);
the user input control in communication with the processor to direct activation and control of each coupled motor-driven gear pump (Para. 58, processor executes based on user input);
the processor receiving external input including a wired/wireless communication link engageable with a source of data transmission (Para. 32, connects to a network for data);
the memory configured to store at least one set of instructions to activate motors to dispense specific amounts of the liquid from the respective liquid-containing ingredient cartridges into the respective nozzles (Para. 29, memory stores certain amounts);
the nozzles (30) from each of the respective liquid-containing ingredient cartridges leading to a manually moveable receiving chamber (44) (Figs. 1-2, Para. 34, nozzles lead to chamber); and
Oakes discloses the claimed invention including all the parts of the invention being placed inside a machine (Para. 28) except for the particualrs of the housing.  However, Shibasaki  discloses at least the respective nozzles (36) and a receiving chamber (2) positioned within a housing (6) (Shibasaki: Fig. 1) having:
surrounding vertical walls (8) (Shibasaki: Figs. 1-4);
a coupling (78)for supporting the at least two respective liquid-containing ingredient cartridges (Shibasaki:Figs. 3 & 4 depict the cartridges coupled to the housing;
a lower support surface (48) to support the moveable receiving chamber (Shibasaki:Figs. 1-2), and
an opening (15) in the surrounding vertical walls enabling manual removal of the removeable receiving chamber (Shibasaki: Figs. 2 depicts opening for removal);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the housing as taught by Shibasaki, since such a modification are known in the art to provide support and protection for all the parts of the invention while allowing for easier transport as all the parts of the device are encapsulated in one location. 
Re: Claim 26, Oakes in view of Shibasaki teaches a receiving chamber (2) being fixed (49) within a housing (6) to receive the liquid ingredients while the receiving chamber is within the housing (Shibasaki: Fig. 1, Para. 62, chamber being fixed within the housing)
Re: Claim 29, Oakes discloses the claimed invention including the user input control comprises a button or rotating switch that progresses through the multiple proportional combinations of the liquids (Fig. 1, Para. 50 computer has buttons for progressing through menus and items).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Echterling, Cortes, Haaser, and Wainberg are cited disclosing cartridge systems for dispensing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754